PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Orcutt et al.
Application No. 16/880,041
Filed: May 21, 2020
For Masonry veneer hanger and spacer

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.102(c)(1), filed January 26, 2021, to make the above-identified application special based on applicant’s age, as set forth in MPEP § 708.02, Section II.  
The petition is GRANTED.
An application may be made special upon filing a petition including any evidence showing that the inventor or joint inventor is 65 years of age, or more, such as a statement by the inventor or joint inventor or a statement from a registered practitioner that he or she has evidence that the inventor or joint inventor is 65 years of age or older. No fee is required with such a petition. See 37 CFR 1.102(c).
The instant petition includes a statement from a registered practitioner that he has evidence that the inventor David R. Orcutt is 65 years of age or older. Accordingly, the above-identified application has been accorded “special” status.
This application file is being referred to Technology Center 3633 for action on the merits to commensurate with this decision.
Telephone inquiries concerning this decision should be directed to Joy Dobbs at 571-272-3001.
All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


/Joy Dobbs/
OPET, Paralegal Specialist